ORDER
PER CURIAM.
Clifford D. Placke and Donald C. Placke (collectively, Borrowers) appeal the entry of judgment upon the granting of summary judgment in favor of Magna Bank, N.A. (Magna)1 and Gene H. Calcaterra (Calcaterra) in Borrowers’ damages action for breach of fiduciary duty and wrongful foreclosure. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Magna and Calcaterra report in their brief that Magna is now known as Union Planters Bank.